Citation Nr: 0030843	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office  in Montgomery, 
Alabama (the RO), which determined that the veteran was not 
entitled to a total rating based on individual 
unemployability.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

In October 2000, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
Montgomery, Alabama.  During the hearing, veteran raised the 
issue of entitlement to service connection for residuals of 
malaria.  The Board does not have jurisdiction of this issue 
as it has not been adjudicated by the RO.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The issue is, therefore, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
comprised of (1) gunshot wound of the right upper extremity 
with loss of humeral head and nerve damage, for which an 80 
percent evaluation is currently in effect; (2) pleural cavity 
injury with scar of on the left chest, for which a 20 percent 
evaluation is currently in effect; and (3) gunshot wound of 
the left muscle group XV, for which a 10 percent evaluation 
is currently in effect.

2.  The veteran's service-connected disabilities preclude 
substantially gainful employment. 



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disabilities.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which is relevant to this 
claim; briefly describe the factual background of the case; 
and then proceed to analyze the claim and render a decision.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (1999).  "Marginal employment shall not be considered 
substantially gainful employment." 38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).


A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided, 
however, that if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more. 38 C.F.R. § 4.16(a) 
(1999).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999); Hodges v. Brown, 5 Vet. App. 375, 378- 379 (1993).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  And, although a high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment, the question 
remains whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment. See 38 C.F.R. § 4.16(a); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment. 
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

Factual Background

The veteran is service-connected for disabilities which 
include (1) gunshot wound of the right upper extremity with 
loss of humeral head and nerve damage, for which an 80 
percent evaluation is currently in effect; (2) pleural cavity 
injury with scar of on the left chest, for which a 20 percent 
evaluation is currently in effect; and (3) gunshot wound of 
the left muscle group XV, for which a 10 percent evaluation 
is currently in effect.  The combined disability rating is 90 
percent.  See 38 C.F.R. § 4.25.

In July 1996, the veteran filed a claim for increased 
compensation based upon unemployability.  He reported that he 
had last worked full time on a farm in December 1994 at which 
time he had become too disabled to work.  The application 
showed that the veteran's education included two years of 
high school.  

The veteran underwent a VA general medical examination in May 
1998.  The veteran reported that he was unable to use his 
right arm well since his inservice injury.  He indicate that 
he was beginning to have pain and stiffness in his left 
shoulder, elbow and knees.  It was noted that the veteran had 
also lost three fingers on his left hand in a combine 
accident and that he had been found to have coronary 
insufficiency.  The veteran reported that he had not worked 
for three to four years, wherein he had helped his brother on 
his farm until that time.  It was noted that the veteran used 
his left hand because of dysfunction of the right arm.

Physical examination revealed that he had a scar from a 
shrapnel wound to the right chest.  Examination of the 
musculoskeletal system showed a scar over the shoulder joint 
on the right with deformity and very limited range of motion 
of the right shoulder.  There was pain on manipulation of the 
right shoulder and elbow.  Range of motion of the knees was 5 
degrees of extension of the right knee and 10 degrees of 
extension of the left knee.  There was crepitus over the 
knees.  He had shrapnel scars over the thighs, back and 
chest, which were superficial and non-adherent.  The 
diagnosis was residual effects of gunshot wound of the right 
shoulder joint with apparent joint destruction; scars of 
shrapnel wounds of the chest, back, and right thigh; 
degenerative joint disease; traumatic amputation of the left 
hand; and history of coronary insufficiency.

In October 2000, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
Montgomery, Alabama.  The record shows that the veteran was 
unable to raise his right hand in order to be sworn in.  He 
testified that he could wiggle his fingers on the his right 
hand, but that he could not lift his arm.  He indicated that 
basically, he lost the use of the right arm and shoulder.  He 
indicated that arthritis has also set in over all of his 
joints.  The veteran noted that he lost three fingers of his 
right hand in an accident on his brother's farm, but that he 
has full use of the hand and that is has no bearing on his 
current ability to work.  He also indicated that he had 
residuals from the shrapnel wounds to his legs which prevent 
him from obtaining gainful employment.

The veteran testified that upon his return from service, he 
could not obtain employment anywhere as a result of his 
injuries, and that he was only able to work for his brother 
on his farm.  He indicated that his service-connected 
disabilities have reached a degree where he has difficulty 
moving or even getting out and opening the gate.  He 
indicated that he has a 10th grade education, that he cannot 
read or spell very well, and that he has never obtained a 
GED.  He asserted that he is unable to obtain any other type 
of work because if he stands too long, he is liable to fall 
spontaneously due to nerve damage.  Similarly, he stated that 
he could not walk, because his legs give him trouble, and he 
cannot sit for long because he gets cramps.

The veteran's spouse testified that he has trouble with just 
the daily routine of the house, and that he could not do that 
which would be necessary to undertake a job.  She also 
indicated that the veteran tends to fall unexpectedly due to 
nerve damage, and that he is limited to what he can do 
because of his right shoulder disability.  She reiterated 
that he could not lift his arm for even the simplest tasks, 
such as combing his hair.  She indicated that he continued to 
receive some treatment at the local VA facility, but because 
of the severity of the veteran's disabilities there was no 
plan for improvement.

Analysis

The veteran maintains that his service-connected disabilities 
render him unemployable.  He has stated that he has been a 
farmer all of his life and contends that his service-
connected disabilities caused him to be unemployable.  He 
reports that he has a loss of use of the right arm and that 
he is limited due to the residuals of shrapnel wounds to his 
legs.  

The veteran is currently service-connected for (1) gunshot 
wound of the right upper extremity with loss of humeral head 
and nerve damage, for which an 80 percent evaluation is 
currently in effect; (2) pleural cavity injury with scar of 
on the left chest, for which a 20 percent evaluation is 
currently in effect; and (3) gunshot wound of the left muscle 
group XV, for which a 10 percent evaluation is currently in 
effect.  The combined evaluation for his service-connected 
disabilities is 90 percent.  Therefore, he meets the 
percentage standards for consideration for a total disability 
rating under section 4.16(a) and may be considered for a 
total disability rating on this basis.

The medical evidence reflects that the veteran continues to 
experience significant symptoms associated with the residuals 
of a gunshot wound to his right upper extremities with 
apparent joint destruction, left chest and left leg.  
Additionally, the evidence has demonstrated that the veteran 
has been unable to work for at least since December 1994.

The veteran and his spouse have testified that he has lost 
the use of his right arm and shoulder and that the residuals 
from the shrapnel wounds to his legs have prevent him from 
obtaining gainful employment.  They have indicated that he 
has a 10th grade education and that he cannot read or spell 
well.  It was asserted that he is unable to obtain any other 
type of work because of a limitation in his ability to stand, 
sit or walk for any significant period of time.   
Additionally, it was indicated that he had a tendency to fall 
unexpectedly due to nerve damage.  The findings suggest that 
any sort of physical employment requiring the use of the his 
upper and lower extremities would be difficult for the 
veteran. 

The Board is cognizant that the veteran suffers from 
significant non-service-connected conditions, including 
coronary insufficiency and the traumatic amputation of three 
fingers of the left hand, and that these conditions may also 
impact his unemployability in an adverse fashion.  However, 
the Board refers to the May 1998 VA examination report 
wherein it was noted that the veteran lost his fingers in the 
farm accident 10 to 15 years before, yet the evidence shows 
that he was able to work on the farm until December 1994.  
Based on the medical evidence of record the Board believes 
that his service-connected conditions, alone, render him 
unemployable in light of the veteran's education and 
experience.

After reviewing the evidence the Board finds that the degree 
of impairment resulting from his service-connected 
disabilities prevent the veteran from obtaining and 
maintaining gainful employment consistent with his education 
and occupational experience.  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
warranted, and the benefit sought on appeal is accordingly 
granted. 



ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
granted. 




		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 

